                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


CAMERON SOTO,                                 )
                                              )
      Plaintiff,                              )
                                              )
                   v.                         ) 2:19-cv-00269-JDL
                                              )
KEITH SEYMOUR, et al.,                        )
                                              )
      Defendant.                              )

           ORDER ACCEPTING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE

      United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 15) with the Court on September 20, 2019, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2019) and Fed. R. Civ. P. 72(b), regarding Defendant Kevin

Joyce’s Motion to Dismiss (ECF No. 12) and Defendant Keith Seymour’s Motion for

Judgment on the Pleadings (ECF No. 14). The time within which to file objections

has expired, and no objections have been filed. The Magistrate Judge provided notice

that a party’s failure to object would waive the right to de novo review and appeal.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and I have made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision.             I

concur with the recommendations of the United States Magistrate Judge for the

reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.
     It is therefore ORDERED that the Recommended Decision (ECF No. 15) of

the Magistrate Judge is hereby ACCEPTED and Defendant Joyce’s Motion to

Dismiss (ECF No. 12) and Defendant Seymour’s Motion for Judgment on the

Pleadings (ECF No. 14) are GRANTED.



     SO ORDERED.

     Dated this 5th day of November, 2019.

                                              /s/ Jon D. Levy
                                       CHIEF U.S. DISTRICT JUDGE
